United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE TREASURY, U.S.
MINT, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2025
Issued: July 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 25, 2008, finding a $17,831.84 overpayment
of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the overpayment in this case.
ISSUES
The issues are: (1) whether the Office properly found that an overpayment of
compensation occurred; and (2) if so, whether the Office properly determined the amount was
$17,831.84; and (3) whether the Office properly denied waiver of the recovery of the
overpayment. On appeal, appellant disagreed with the decision not to grant waiver of the
recovery of the overpayment.
FACTUAL HISTORY
The Office accepted that appellant sustained a right shoulder strain in the performance of
duty on February 19, 2002. Appellant worked in a light-duty position until August 2003, when

the employing establishment withdrew the position.
services.

He received vocational rehabilitation

In a letter received by the Office on April 7, 2005, the employing establishment noted
that appellant had retired effective September 30, 2004. An SF-50 form was enclosed
confirming appellant’s retirement. The employing establishment reported appellant had received
a separation incentive of $25,000.00. Appellant also continued to receive compensation benefits
for wage loss. By decision dated December 21, 2006, the Office reduced his compensation on
the grounds that his wage-earning capacity was represented by the selected position of
electronics technician. Appellant received a schedule award for 14 percent permanent
impairment to the right arm covering the period May 13, 2007 to March 13, 2008.1
By letter dated February 26, 2007, the Office notified appellant of its preliminary
determination that an overpayment of $25,000.00 occurred because he concurrently received
compensation for wage loss and the separation pay incentive. It found that appellant was at fault
in creating the overpayment. By decision dated April 23, 2007, the Office finalized the
overpayment determination. It found the overpayment would be recovered by deducting $300.00
from appellant’s continuing compensation payments.2
In a May 21, 2008 letter, the Office issued an amended preliminary overpayment
determination. The amount listed was $17,831.84, less the $3,600.00 already paid. The Office
modified the original fault determination to find that appellant was without fault in creating the
overpayment and explained the requirements for consideration of waiver of the recovery of the
overpayment. Appellant was provided an overpayment recovery questionnaire (OWCP-20) and
advised that failure to submit necessary financial information within 30 days would result in
denial of waiver. He did not respond.
By decision dated June 25, 2008, the Office finalized its preliminary determination of a
$17,831.84 overpayment during the period September 30, 2004 to March 2, 2005. It denied
waiver of the recovery of the overpayment on the grounds that appellant did not submit a
response to the preliminary overpayment notice.
LEGAL PRECEDENT -- ISSUE 1
The Act, at 5 U.S.C. § 8102, provides that the United States shall pay compensation for
the disability of an employee resulting from personal injury sustained while in the performance
of duty. There are limitations on the right to receive compensation and while an employee is
receiving compensation he may not receive salary, pay or remuneration of any type from the
United States.3 Office regulations, at 20 C.F.R. § 10.421(c), of the implementing regulations
provides that an employee may not receive compensation for total disability concurrently with
1

Appellant did not request review of the March 24, 2008 decision.

2

On April 11, 2008 appellant elected to receive retirement benefits in lieu of benefits under the Federal
Employees’ Compensation Act.
3

5 U.S.C. § 8116. There are specific exceptions noted in this section, such as military pensions or Veterans
Administration benefits for the same injury, which are not at issue in this case.

2

separation pay. When the Office discovers concurrent receipt, it must declare an overpayment of
compensation and give due process rights.4
ANALYSIS -- ISSUE 1
The record establishes that on September 30, 2004 appellant received a voluntary
separation incentive payment (VSIP) of $25,000.00. Appellant also received compensation for
temporary total disability. Under 5 U.S.C. § 8116 and 20 C.F.R. § 10.421(c), appellant is not
entitled to receive both compensation and separation pay concurrently. Therefore an
overpayment of compensation was created. As noted in Willard S. Moger, Jr.,5 FECA Bulletin
No. 96-2 defined separation pay as a “buyout” offered by the employer to encourage an
employee to leave Federal Government service voluntarily. A claimant in receipt of
compensation benefits, however, may not concurrently receive separation pay and payment of
wage loss for total disability.6 The record establishes that an overpayment was created in this
case.
LEGAL PRECEDENT -- ISSUE 2
Some separation payments are based on a specific number of weeks of pay while others
are capped at a specified amount of money. However, in order to apply uniform standards to all
claimants, offsets for both types of payments should be computed in the same manner regardless
of the way an employing establishment has offered separation pay.7 Whether separation pay is
based on weeks of pay or a specified dollar amount, compensation should be suspended for the
number of weeks of salary that the separation pay represents.8
ANALYSIS -- ISSUE 2
The Office initially calculated the amount of overpayment amount using the “dollar-fordollar” method. The amended decision attempted to recalculate the amount of the overpayment
using the “number of weeks” method. However, the Office did not provide any explanation to
appellant as to how or why the calculation of the amount the overpayment had changed. The
4

See L.J., 59 ECAB

5

51 ECAB 550 (2000).

(Docket No. 07-1844, issued December 11, 2007).

6

See Robert B. Hutchins, 52 ECAB 344 (2001); Michael A. Grossman, 51 ECAB 673 (2000). Under
section 8116, an injured employee must make an election between compensation for disability and retirement pay.
7

See Lynne M. Schaack, Docket No. 05-695 (issued November 9, 2005).

8

The Board notes that the Office’s Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter
2.1000.17 (April 1996) originally provided that separation pay could be offset by either a dollar-for-dollar amount or
based on the period of weeks’ salary the payment represented. Following the Board’s decisions in Schaack, supra
note 7 and L.J., supra note 4, the Office revised this section of the Procedure Manual in FECA Transmittal No.
09-05, issued June 1, 2009. Where severance or separation pay is based on weeks of pay, compensation should be
suspended for the period in question effective the date of retirement or separation. Where the payment is based on
an amount of money, the claims examiner is to calculate the number of weeks worth of salary that the separation pay
represents and suspend compensation for the number of weeks calculated.

3

Board is unable to determine whether the “number of weeks” method was properly applied in
this case. It is not clear how the Office determined that the appropriate period of the
overpayment was September 30, 2004 to March 2, 2005. Appellant was not advised of the
overpayment period until the final decision on June 25, 2008. The Office did not explain the
method being used or the evidence on which it relied. In addition, the record contains little
evidence regarding the compensation paid during the period of the overpayment. There is a brief
worksheet that reports the gross and net compensation as $17,831.84 for the period, without
further explanation. It is well established that the Office, as part of its adjudicatory function,
must make findings of fact and a statement of reasons for the decision reached.9 It is well
established that, in an overpayment situation, it must explain the basis for its finding of
overpayment and a clear statement indicating how the amount of overpayment was calculated.10
The case will accordingly be remanded to the Office for proper findings as to the amount
of the overpayment. After such further development as it deems necessary, it should issue an
appropriate decision.11
CONCLUSION
The Board finds that fact of overpayment is established as appellant concurrently
received separation pay and compensation for wage loss. However, further development is
required as to the amount of overpayment and whether he is entitled to waiver of the recovery
thereof.

9

See Robert N. Johnson, 51 ECAB 480 (2000); see also 20 C.F.R. § 10.126.

10

See Jenny M. Drost, 56 ECAB 587 (2005); Aquilline Braselman, 49 ECAB 547 (1998).

11

Based on this decision, the issue of whether the Office properly denied waiver of recovery of the overpayment
is premature.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 25, 2008 is affirmed with respect to fact of overpayment.
The decision is set aside on the issues of amount and waiver of the recovery of the overpayment
and the case is remanded for further action consistent with this decision of the Board.
Issued: July 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

